—Order and judgment (one paper), Supreme Court, New York County (Herman Cahn, J.), entered February 5, 1993, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The letter of August 15, 1988, from defendants’ agent to counsel for plaintiffs prior to their purchase of the apartment in question, reciting that the garden areas outside their apartment remained "at all times, the property of’ defendants and that the occupants of their apartment would only have the "non-exclusive right to use” of the garden area, renders plaintiffs’ claims asserted in the complaint and proposed amended complaint meritless. Having received such notice, the plaintiffs may not now claim that they were fraudulently induced into entering into the purchase of the apartment when the cooperative board later determined that the garden area would be opened up for use by all other apartment owners or that the board is estopped from taking such action. Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.